Name: Commission Regulation (EEC) No 1058/92 of 29 April 1992 amending Regulation (EEC) No 121/92 and increasing to 45 000 tonnes the amount of feed wheat held by the Portuguese intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 4. 92 Official Journal of the European Communities No L 112/7 COMMISSION REGULATION (EEC) No 1058/92 of 29 April 1992 amending Regulation (EEC) No 121/92 and increasing to 45 000 tonnes the amount of feed wheat held by the Portuguese intervention agency for which a standing invitation to tender for resale on the internal market has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 121 /92 (% opened a standing invitation to tender for the resale on the internal market of 25 000 tonnes of feed wheat held by the Portuguese intervention agency ; Whereas in the present situation on the market the quan ­ tity of feed wheat held on the internal market by the Portuguese intervention agency put up for sale on the internal market of the Community should be increased to 45 000 tonnes and the last partial invitation to tender should be postponed ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 121 /92 is hereby amended as follows : 1 . In Article 1 'of 25 000 tonnes' is replaced by 'of 45 000 tonnes'. 2. Article 2 (2) is replaced by the following : '2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 25 June 1992.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1992. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 73, 19 . 3 . 1992, p. 7 . 0 OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 288 , 18 . 10 . 1991 , p. 21 . 0 OJ No L 14, 21 . 1 . 1992, p. 17.